          Case 1:18-cv-01552-RJL Document 41 Filed 01/07/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 WOODHULL FREEDOM
     FOUNDATION, et al.,

                       Plaintiffs,                     Case No. 1:18-cv-1552-RJL

        v.

 UNITED STATES OF AMERICA, et al.,

                       Defendants.


                       NOTICE OF SUPPLEMENTAL AUTHORITY

       Please take notice that, on January 5, 2021, the District Court for the Northern District of

Texas issued a memorandum opinion and order denying a motion to dismiss in United States v.

Martono, No. 3:20-cr-274 (N.D. Tex.). In its decision, attached hereto, the court upheld the Allow

States and Victims to Fight Online Sex Trafficking Act of 2017 (“FOSTA”) against constitutional

challenges, on overbreadth and vagueness grounds, similar to those raised by Plaintiffs here.

Dated: January 7, 2021                       Respectfully submitted,

                                             JEFFREY BOSSERT CLARK
                                             Acting Assistant Attorney General

                                             BRIGHAM J. BOWEN
                                             Assistant Director, Federal Programs Branch

                                             /s/ Kathryn L. Wyer___
                                             KATHRYN L. WYER
                                             Federal Programs Branch
                                             U.S. Department of Justice, Civil Division
                                             1100 L Street, N.W., Room 12014
                                             Washington, DC 20005
                                             Tel. (202) 616-8475 / Fax (202) 616-8470
                                             kathryn.wyer@usdoj.gov
                                             Attorneys for Defendants
